Case 1:20-cv-04834-KAM-RML Document 2-3 Filed 10/08/20 Page 1 of 2 PageID #: 60




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK



   AGUDATH ISRAEL OF AMERICA, AGUDATH ISRAEL OF
   KEW GARDEN HILLS, AGUDATH ISRAEL OF MADISON,
   AGUDATH ISRAEL OF BAYSWATER, RABBI YISROEL
   REISMAN, RABBI MENACHEM FEIFER, STEVEN
   SAPHIRSTEIN,

                                                               Plaintiffs,   Civil Action No. 1:20-cv-04834

              vs.


   ANDREW M. CUOMO, Governor of the State of New York, in
   his official capacity,

                                                              Defendant.


                                  DECLARATION OF AVI SCHICK

   Pursuant to 28 U.S.C. § 1746, I, Avi Schick, hereby declare as follows:

         1.         I make this declaration for use as evidence in support of the Application for a

   Temporary Restraining Order and Preliminary Injunction, filed by Agudath Israel of America,

   Agudath Israel of Kew Garden Hills, Agudath Israel of Madison, Agudath Israel of Bayswater,

   Rabbi Yisroel Reisman, Rabbi Menachem Feifer, and Steven Saphirstein (collectively,

  "Plaintiffs") in the above-styled action and for use in any other proceeding in the above-styled

  action. I have personal knowledge as to all matters set forth herein, and I am competent and

  authorized to make this declaration to the statements and facts contained herein.

         2.         I am counsel for Plaintiffs in the above-captioned case, and I make this declaration

   pertaining to Exhibits A to M attached hereto and filed in support of the Motion for Temporary

  Restraining Order and Preliminary Injunction.
Case 1:20-cv-04834-KAM-RML Document 2-3 Filed 10/08/20 Page 2 of 2 PageID #: 61




         3.       I hereby certify that Exhibits A to M are true copies of the original digital sources,

   or pertinent excerpts from those sources, with the exception of digitally inserted Exhibit Markings

   and pagination added to each Exhibit.

          I declare under penalty of perjury that the foregoing is true and correct. Executed on

   October 8, 2020.



                                                         Avi Schick
                                                         avi.schick@troutman.com

                                                         Troutman Pepper Hamilton Sanders LLP
                                                         875 Third Avenue
                                                         New York, NY 10022
                                                         (212) 704-6000

                                                         Attorney for Plaintiffs




                                                   -2-
